      Case 4:17-cv-01958-HSG Document 198 Filed 06/10/20 Page 1 of 2



 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         NORTHERN DISTRICT OF CALIFORNIA
                                 OAKLAND DIVISION
 7

 8
     IRONWORKS PATENTS LLC,                  CASE NO. 4:17-cv-01958-HSG
 9
                   Plaintiff,                [PROPOSED] ORDER GRANTING
10                                           STIPULATION OF DISMISSAL
          vs.                                PURSUANT TO RULE 41(A)(1)(A)(ii)
11
     SAMSUNG ELECTRONICS CO., LTD., and
12   SAMSUNG ELECTRONICS AMERICA,
     INC.,
13
                   Defendants.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   [PROPOSED] ORDER GRANTING
     CASE NO. 4:17-cv-01958-HSG
                                                      STIPULATION OF DISMISSAL
       Case 4:17-cv-01958-HSG Document 198 Filed 06/10/20 Page 2 of 2



 1          Before the Court is the parties’ Stipulation Of Dismissal Pursuant To Rule 41(A)(1)(A)(ii).
 2   Having considered the Motion, it is GRANTED.
 3
            Accordingly, the Court ORDERS dismissal of Plaintiff’s claims with prejudice and
 4
     Defendants’ counterclaims without prejudice. Each party has agreed to bear its own fees and costs.
 5
            IT IS SO ORDERED.
 6

 7

 8

 9   DATED: ___________,
             6/10/2020   2020.
                                                   HAYWOOD S. GILLIAM, JR.
10                                                 United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                 [PROPOSED] ORDER GRANTING
     CASE NO. 4:17-cv-01958-HSG                     -1-
                                                                    STIPULATION OF DISMISSAL
